1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARSHA WRIGHT,                                            Case No.: 17cv1996-BAS (MSB)
12                                            Plaintiff,
                                                               ORDER:
13   v.
                                                               (1) DENYING DEFENDANTS’ MOTION TO
14   OLD GRINGO, INC., et al.,
                                                               EXCLUDE PLAINTIFF’S EXPERT
15                                       Defendants.           TESTIMONY AND REPORT
                                                               [ECF NO. 231]; AND
16
17                                                             (2) GRANTING THE PARTIES’ MOTIONS
                                                               TO FILE UNDER SEAL
18
                                                               [ECF NOS. 230, 234]
19
20          Presently before the Court is Defendant’s “Motion to Exclude Plaintiff’s Expert
21   Testimony and Report” (“Instant Motion”), filed by Defendant on January 24, 2020.
22   (ECF No. 2231 (sealed version), ECF No. 231 (redacted).) Plaintiff filed her opposition to
23   the motion on January 31, 2020. (ECF No. 232.)
24          Defendants’ Instant Motion asks the Court to exclude the December 20, 2019
25   supplemental report of Plaintiff’s expert, Joshua Vanetti, pursuant to Federal Rule of
26
27
     1References to the Instant Motion in this order will generally cite to the sealed, lodged version at ECF
28   No. 223. The Court notes that pagination of this document varies from that of ECF No. 231.
                                                           1
                                                                                             17cv1996-BAS (MSB)
1    Civil Procedure 37 as a sanction for Plaintiff serving it on Defendants well after the
2    August 17, 2018 deadline. In opposition, Plaintiff argues that her expert reports were
3    not untimely, and even if they were, any delay was justified and is harmless.
4           For the reasons explained below, the Court DENIES Defendants’ Instant Motion.
5           Also pending before the Court are the parties’ unopposed motions to file
6    confidential portions of their respective expert reports submitted in support of their
7    briefing on the Instant Motion under seal. (See ECF Nos. 230, 234.) For the reasons set
8    forth below, the Court GRANTS the motions to file under seal.
9                                     I.     FACTUAL BACKGROUND
10          Plaintiff, a former designer for Defendants Old Gringo, Inc. (“OGI”) and Old
11   Gringo, S.A. de C.V. (“OGS”) (a Western wear manufacturer and distributor and its
12   Mexican sister company, together the “Old Gringo Companies”) alleges that the
13   principles and officers of the Old Gringo Companies, Defendants Ernest Tarut (“Tarut”)
14   and Yan Ferry (“Ferry”), told her in January 2013 that they were giving her a 5%
15   ownership interest in the Old Gringo Companies. (See Compl. at 5, ECF No. 1.) The
16   alleged promise was never reduced to writing, and the ownership interest was distinct
17   from her salary and bonus compensation. (Id. at 6.) Plaintiff alleges that over the years,
18   Tarut and Ferry made statements to Plaintiff that affirmed her part ownership and
19   encouraged her to work hard on behalf of the Old Gringo Companies. (Id. at 7-8.) By
20   October 2015, when Plaintiff stopped working with the Old Gringo Companies, Plaintiff
21   had still not received the alleged ownership interest and concluded that contrary to her
22   previous belief, it did not exist. (Id. at 13.)
23          Plaintiff maintains causes of action against OGI, OGS, Yan, and Ferry for (1) fraud
24   and fraudulent misrepresentation, (2) specific performance (to the extent this claim is
25   not based upon contract), (3) promissory fraud, (4) concealment, (5) negligent
26   misrepresentation, (6) promissory estoppel, and (7) unjust enrichment. (Id.; see also
27   ECF No. 62 at 32 (granting in part Defendants’ motion for summary judgment and
28   dismissing contract claim and specific performance claim solely to the extent it is
                                                       2
                                                                                  17cv1996-BAS (MSB)
1    premised on breach of contract, and denying all other grounds for summary judgment);
2    ECF No. 163 at 16 (denying Defendants’ subsequent motion for summary judgment).)
3                           II.    RELEVANT PROCEDURAL BACKGROUND
4          This dispute once again calls on the Court to address the significant procedural
5    history in this case. The relevant portions are summarized according to topic below.
6    A.    Expert Disclosure Deadline
7          This case was filed on September 28, 2017. (ECF No. 1.) Magistrate Judge
8    Stormes, who was then the magistrate judge handling this case, issued a scheduling
9    order on March 2, 2018. (ECF No. 18.) At that time only the two United States-based
10   defendants, OGI and Tarut, had appeared in the case. (See ECF No. 3 (OGI and Tarut’s
11   Answer); ECF No. 8 (Ferry’s Motion to Dismiss for Lack of Jurisdiction); ECF No. 19 (Order
12   Denying Ferry’s Motion to Dismiss).) Judge Stormes set simultaneous fact and expert
13   discovery deadlines on October 15, 2018 and ordered the parties with the burden of
14   proof on any claim to designate their experts by June 4, 2018, and to make expert
15   disclosures pursuant to Federal Rule of Civil Procedure 26(a)(2) by August 17, 2018. (Id.
16   at 1-2.) Judge Stormes denied two joint requests of the parties to continue expert
17   disclosure dates, citing the parties’ lack of diligence, (see ECF No. 22 at 2; ECF No. 28 at
18   2), though she continued the expert designation date to July 20, 2018, (ECF No. 22 at 2).
19         At Plaintiff’s request and after consultation with the District Judge’s chambers,
20   Judge Berg vacated the pre-trial dates on April 30, 2019, to be reset after the District
21   Judge ruled on Defendants’ then-pending motions to quash service of summons [ECF
22   No. 61] and for summary judgment [ECF No. 79]. (ECF No. 103.) Judge Berg considered
23   the parties’ “Joint Discovery Plan” addressing their positions on discovery needed due to
24   the recent appearance of OGS, (ECF No. 172), and held telephonic Case Management
25   Conferences after Judge Bashant’s rulings in September of 2019, (ECF Nos. 174, 177),
26   before issuing a Second Amended Scheduling Order, (see ECF No. 179). The Second
27   Amended Scheduling Order permitted Plaintiff a limited period to take additional
28
                                                   3
                                                                                   17cv1996-BAS (MSB)
1    discovery from OGS, but did not move the expert disclosure deadline, noting Plaintiff’s
2    duty to supplement pursuant to Federal Rule of Civil Procedure 26(e). (Id. at 6.)
3    B.    Plaintiff’s Discovery of Data for Valuation of the Old Gringo Companies
4          Plaintiff first served OGI with written discovery directed to obtaining information
5    for the valuation of the Old Gringo Companies on June 20, 2018. (ECF No. 232 at 11.)
6    The parties filed a Joint Motion for Determination of Discovery Dispute regarding the
7    sufficiency of OGI’s responses thereto on October 2, 2018. (ECF No. 34.) Judge
8    Stormes’ ultimately denied the motion without prejudice on October 31, 2018,
9    permitting the parties to refile after the District Judge’s resolution of the pending
10   Motion for Summary Judgment. (ECF No. 43 at 2-3.) This case was transferred to Judge
11   Berg on November 6, 2018. (ECF No. 47.) Judge Berg addressed many discovery
12   motions stemming from Plaintiff’s efforts to obtain financial documents to value the Old
13   Gringo Companies. (See ECF Nos. 58, 73, 77, 78, 83, 84, 85, 86, 87, 90, 92, 94, 100, 106,
14   107, 111, 112, 120, 121, 122, 127, 128, 129, 157, and 159.) After the District Judge
15   denied OGS’ motions to quash service of summons, (see ECF No. 115), and for summary
16   judgment, (see ECF No. 163), the Court permitted Plaintiff a limited period of discovery
17   into OGS. (ECF No. 179 at 4-5.)
18   C.    Expert Disclosures
19         On August 2, 2018, counsel for Defendants asked Plaintiff’s counsel for mutual
20   extensions of discovery response deadlines to August 17, 2018. (ECF No. 232-5 at 2.)
21   Plaintiff agreed, on the condition that the parties also move the expert disclosure
22   deadline to September 14, 2018. (Id. at 1.) Defendants’ counsel agreed with a
23   corresponding extension of the expert rebuttal deadline, and later agreed to a further
24   continuance until September 19, 2018. (Id. at 1, 4.)
25         Plaintiff served on Defendants the report of Joshua Vanetti, an expert she
26   retained to value the Old Gringo Companies for her assertion of damages, on September
27   19, 2019. (ECF No. 223 at 8, see also id. at 31-54 (report).) In his “Federal Rule 26
28   Disclosure Report” (“September 2018 Report”), Mr. Vanetti explained that he had no
                                                  4
                                                                                  17cv1996-BAS (MSB)
1    financial documents pertaining to OGS and insufficient documents about OGI, and
2    therefore he could not render a complete and proper business valuation. (Id. at 35.)
3    Having designated Robert Taylor as their rebuttal expert, then-appearing Defendants
4    submitted a rebuttal report from Mr. Taylor on October 17, 2018, stating Mr. Taylor
5    “had not yet received any report by the Plaintiff’s expert[] quantifying the Plaintiff’s
6    alleged economic damages. If the Plaintiff’s expert[ is] allowed to supplement [his]
7    initial expert report[], I will prepare and issue my rebuttal report.” (ECF No. 232-4 at 4.)
8          On April 24, 2019, Plaintiff served Defendants with a document titled
9    “Supplemental and Corrected Expert Report of Joshua Vannetti, CPA, CVA” (“April 2019
10   Report”). (ECF No. 223 at 13, ECF No. 232 at 20, see also ECF No. 223 at 56-70 (April
11   2019 Report).) Mr. Vanetti again indicated that the information provided by Defendants
12   in discovery was “incomplete and insufficient” to value the Old Gringo Companies. (Id.
13   at 59, 63.)
14         On December 20, 2019, Plaintiff served Mr. Vanetti’s “Supplemental Report in
15   Accordance with FRCP 26(e) Fair Market Value Analysis As of November 29, 2019”
16   (“December 2019 Report”) on Defendants. (ECF No. 223 at 9; see also id. at 72-163
17   (December 2019 Report).) With this Court’s permission, (ECF No. 219), Defendants
18   served Plaintiff with Mr. Taylor’s rebuttal report on January 21, 2020. (ECF No. 232 at
19   17; see also ECF No. 233 (report).)
20                                         III.   DISCUSSION
21   A.    Plaintiff’s Delay Serving the December 2019 Report Was Substantially Justified
22         1. Legal Standard
23         Federal Rule of Civil Procedure 26(a)(2) sets forth the required disclosures relating
24   to expert testimony. Rule 26(a)(2)(B) specifically describes which witnesses must
25   provide a written report and what that report must contain. If the witness is retained or
26   specially employed to provide expert testimony, the report must contain the following:
27
               (i)   a complete statement of all opinions the witness will express and
28                   the basis and reasons for them;
                                                    5
                                                                                  17cv1996-BAS (MSB)
1              (ii)    the facts or data considered by the witness in forming them;
2              (iii)   any exhibits that will be used to summarize or support them;
3
               (iv)    the witness’s qualifications, including a list of all publications
4                       authored in the previous 10 years;
5              (v)     a list of all other cases in which, during the previous 4 years, the
6                      witness testified as an expert at trial or by deposition; and

7              (vi)    a statement of the compensation to be paid for the study and
                       testimony in the case.
8
           Regarding supplemental disclosures and responses, FRCP 26(e)(2) indicates that
9
     for an expert whose report must be disclosed under FRCP 26(a)(2)(B), “the party’s duty
10
     to supplement extends both to information included in the report and to information
11
     given during the expert’s deposition. Any additions or changes to this information must
12
     be disclosed by the time the party’s pretrial disclosures under Rule 26(a)(3) are due.”
13
           Federal Rule of Civil Procedure 37(c)(1) provides the enforcement mechanism for
14
     violations of Rule 26’s disclosure provisions, forbidding the “use at trial of any
15
     information required to be disclosed by Rule 26(a) that is not properly disclosed.” R & R
16
     Sails, Inc. v. Ins. Co. of Pennsylvania, 673 F.3d 1240, 1246 (9th Cir. 2012) (quoting
17
     Hoffman v. Constr. Protective Servs., Inc., 541 F.3d 1175, 1179 (9th Cir. 2008); see also
18
     Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (“Rule
19
     37(c)(1) gives teeth to [Rule 26(a)’s requirements].”). Specifically, Rule 37 provides that
20
     where a party fails to make the required disclosure, it “is not allowed to use that
21
     information or witness to supply evidence . . . at a trial, unless the failure was
22
     substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The district court has
23
     “particularly wide latitude” regarding whether to issue sanctions under Rule 37(c)(1).
24
     Yeti by Molly, Ltd, 259 F.3d at 1106 (citation omitted).
25
           2. Analysis
26
           In the Instant Motion, Defendants argue that Plaintiff’s late disclosure of her
27
     valuation expert’s opinion requires the Court exclude the expert opinion, because the
28
                                                    6
                                                                                    17cv1996-BAS (MSB)
1    delay was unjustified and will harm Defendants. Plaintiff concedes very little in her
2    opposition. She first argues that all of her expert report disclosures were timely.
3    Alternatively, she claims that any late disclosure was substantially justified and
4    harmless.
5          Despite current arguments to the contrary, Plaintiff has consistently raised to the
6    Court and Defendants that her valuation expert was unable to render an opinion as
7    would be required for a complete report because of Defendants’ refusal to produce
8    financial documents for the Old Gringo Companies. Under these circumstances, the
9    December 2019 Report was untimely. Therefore, the critical question here is whether
10   Plaintiff’s delay in producing the complete report was substantially justified or harmless.
11         The Ninth Circuit has identified a non-exhaustive list of factors for district courts
12   to consider when deciding whether an untimely disclosure was substantially justified or
13   harmless: “(1) prejudice or surprise to the party against whom the evidence is offered;
14   (2) the ability of that party to cure the prejudice; (3) the likelihood of disruption of the
15   trial; and (4) bad faith or willfulness involved in not timely disclosing the evidence.”
16   Lanard Toys Ltd. v. Novelty, Inc., 375 F. App'x 705, 713 (9th Cir. 2010). “The party facing
17   sanctions bears the burden of proving that its failure to disclose the required
18   information was substantially justified or is harmless.” R & R Sails, 673 F.3d at 1246
19   (citing Torres v. City of L.A., 548 F.3d 1197, 1213 (9th Cir.2008)).
20         The procedural history of this case is particularly complicated. The existence of
21   two international defendants in this case, Ferry and OGS, complicated service and
22   increased litigation, as each of them brought jurisdictional motions to be dismissed from
23   the case, (see ECF Nos. 8, 61). OGS’ motion to quash service of summons on
24   jurisdictional grounds postponed its general appearance from December 2018 to June
25   17, 2019. (See ECF Nos. 61, 116.) Discovery was further delayed by Defendants’
26   successive motions for summary judgment and motion for reconsideration, (see ECF
27   Nos. 38, 63, 79), as well as the Court’s decisions (perhaps regrettable) postponing the
28
                                                   7
                                                                                   17cv1996-BAS (MSB)
1    resolution of discovery disputes, (see ECF No. 43), and production of documents, (see
2    ECF No. 85), until after the resolution of Defendants’ dispositive motions.
3          Although late in the discovery period, Plaintiff served OGI with RFPs that would
4    permit Mr. Vanetti to render an opinion of the Old Gringo Companies in June of 2018.
5    (See ECF No. 232-1 at 9-12.) OGI responded with objections and a refusal to produce
6    the requested documents. (See ECF Nos. 36, 73.) This was only the beginning of
7    Defendants’ efforts to prevent the discovery Plaintiff’s expert required. For example,
8    Defendants argued for the bifurcation of damages discovery and asserted bare claims of
9    trade secret privilege over much of its financial information. (See ECF Nos. 58, 85.)
10   After the Court ordered production of portions of OGI’s financial documents, OGI’s
11   counsel engaged in semantic acrobatics to avoid producing its balance sheets. (See ECF
12   No. 161 at 49-51, 79-80.)
13         Since the first joint motion addressing OGI’s refusal to provide discovery of
14   financial documents, Plaintiff has been transparent about her need for these documents
15   to inform her expert’s valuation of the Old Gringo Companies for her claim of damages.
16   (See, e.g., ECF Nos. 36, 58, 73.) Mr. Vanetti’s September 2018 and April 2019 Reports
17   were as thorough as possible under the circumstances and delivered a consistent
18   message. Mr. Vanetti indicated the nature of the opinion Plaintiff had retained him to
19   render, his qualifications, his other testimony during the required period, the
20   documents he had reviewed and what information he would need to render an opinion
21   on the value of the Old Gringo Companies to calculate Plaintiff’s damages. Plaintiff’s
22   counsel’s open communication about her intention regarding Mr. Vanetti belies any
23   claim of bad faith or willfulness for the delay.
24         Because of Plaintiff’s persistent discovery message, Defendants were aware of
25   Plaintiff’s intent to supplement Mr. Vanetti’s report, and what discovery Plaintiff
26   believed was necessary for her to do so. In fact, Defendants designated a rebuttal
27   expert, (see ECF No. 232-3), who submitted an initial and a supplemental report of his
28   own, (see ECF Nos. 232-4, 233), the latter addressing Mr. Vanetti’s opinion in detail.
                                                   8
                                                                                   17cv1996-BAS (MSB)
1    Defendants’ rebuttal report goes far to cure any prejudice and minimizes disruption of
2    trial.
3             The Court’s conduct also indicated to the parties that Mr. Vanetti would be
4    permitted to supplement his report, such that Defendants cannot now claim surprise.
5    Despite knowing the fact that the expert disclosure deadline had passed and that the
6    purposes of the contested discovery into the Old Gringo Companies’ financial
7    information was for Mr. Vanetti to render an opinion regarding the value of Plaintiff’s
8    damages, the Court addressed the discovery disputes on their merits and proceeded to
9    order the financial discovery it believed was proportional to the task. In so doing, the
10   Court signaled that Mr. Vanetti would be permitted to supplement his report with his
11   opinion once Defendants produced the relevant discovery. If there was any question
12   about the matter, it ought to have been resolved by the Second Amended Scheduling
13   Order, where the Court granted Plaintiff’s request to take discovery into the finances of
14   then newly appearing OGS, but did not find good cause to continue the expert
15   disclosure deadlines and noted the parties’ duty to supplement under Rule 26. Since
16   Plaintiff did not receive any financial documents related to OGS until well after August
17   17, 2018, it would be odd to expect that Plaintiff would not be permitted to supplement
18   Mr. Vanetti’s expert report under the circumstances.
19            Defendants argue that Plaintiff ought to have initially served earlier written
20   discovery and moved the Court to modify the expert disclosure deadline. While these
21   may have been more prudent actions, the Court also considers what Defendants might
22   have done to ameliorate any disadvantage to themselves. Aside from the obvious
23   choice—producing relevant documents—Defendants could have other things as well.
24   For instance, at the September 2019 case management conferences, Defendants could
25   have introduced the issue that they might need time for additional discovery or rebuttal
26   once Plaintiff served her Mr. Vanetti’s anticipated supplemental report.
27   ///
28   ///
                                                    9
                                                                                   17cv1996-BAS (MSB)
1          For the foregoing reasons, the Court finds Plaintiff’s untimely disclosure of Mr.
2    Vanetti’s complete expert report substantially justified. In light of this determination, it
3    is unnecessary to consider whether the delay was harmless.
4    B.    The Parties May File their Expert Reports, Redacting Confidential Portions and
5          Filing an Unredacted Version Under Seal.
6          After the Court denied Defendants’ initial motion to file the entirety of Plaintiff’s
7    expert reports under seal as overbroad, (see ECF No. 229), Defendants filed a
8    subsequent Motion to File Under Seal, which seeks to publicly file ECF No. 231, which
9    redacts information that has been designated confidential pursuant to the protective
10   order in this case. (See ECF No. 230 at 2.) Defendants have also filed a sealed, lodged
11   version of their motion and attachments without redactions. (See ECF No. 223.)
12   Plaintiff filed a similar “Motion to Seal re: Exhibit E in Support of Plaintiff’s Opposition
13   and Memorandum of Points and Authorities in Opposition to Defendants’ Motion to
14   Exclude Expert Testimony.” (ECF No. 234.) Plaintiff seeks to file an unredacted version
15   of Exhibit E to her Opposition, (see ECF No. 235), while publicly filing a version that
16   redacts information deemed confidential under the protective order. (See ECF No. 234
17   (motion), 233 (redacted version).
18         Materials obtained through discovery can be included under seal with non-
19   dispositive motions if the requesting party demonstrates “good cause.” Kamakana v.
20   City and Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). “When a court grants a
21   protective order for information produced during discovery, it already has determined
22   that ‘good cause’ exists to protect this information from being disclosed to the public by
23   balancing the needs for discovery against the need for confidentiality.” Phillips ex rel.
24   Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002). However, the
25   protective order makes clear that a motion to file under seal “must be narrowly tailored
26   to seek sealing only of the confidential or privileged material.” (ECF No. 87 at ¶13
27   (emphasis in original).)
28
                                                   10
                                                                                    17cv1996-BAS (MSB)
1          Having reviewed the parties’ motions to seal [ECF Nos. 230, 234] and the sealed
2    lodged proposed documents [ECF Nos. 223, 235], the Court finds that the redactions in
3    the parties’ requests are narrowly tailored such that there is good cause to GRANT the
4    motions to seal made per the Court’s protective order [ECF No. 87].
5                                         IV.      CONCLUSION
6          For the foregoing reasons the Court ORDERS as follows:
7          1.     Defendants’ Instant Motion [ECF Nos. 223, 231] is DENIED. The Court will
8    not exclude Mr. Vanetti’s December 2019 Report or testimony related thereto on the
9    basis of timeliness.
10         2.     Defendants’ Motion to File Under Seal [ECF No. 230] is GRANTED. The clerk
11   is directed to file ECF No. 223 under seal.
12         3.     Plaintiff’s Motion to Seal [ECF No. 234] is GRANTED. The clerk is directed to
13   file ECF No. 235 under seal.
14         IT IS SO ORDERED.
15   Dated: February 21, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   11
                                                                               17cv1996-BAS (MSB)
